Citation Nr: 1134039	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-07 909	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for prostatitis for the period through September 27, 2010.

2.  Entitlement to a disability evaluation in excess of 10 percent for prostatitis for the period beginning September 28, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the Veteran's case subsequently was transferred to the St. Petersburg, Florida, RO.

In April 2010, this matter was remanded by the Board for additional development.  Adjudication on the merits now can occur given that this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Appeals Management Center (AMC) issued a rating decision in June 2011 increasing the Veteran's disability evaluation for his prostatitis from noncompensable to 10 percent effective September 28, 2010.  Because this increase does not cover the entire period on appeal, the issue of the Veteran's entitlement to a compensable disability evaluation during the period on appeal prior to this date remains on appeal.  Because this increase does not represent the maximum rating available for the period it does cover, the issue of the Veteran's entitlement to a disability evaluation in excess of 10 percent during this period additionally is in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the aforementioned June 2011 rating decision and a contemporaneously issued supplemental statement of the case (SSOC), the AMC last adjudicated this matter.  Neither the rating decision nor the SSOC specifies that the Veteran's previously submitted March 2011 VA treatment record concerning his disability was considered.  This record therefore constitutes additional pertinent evidence.  The Veteran waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO/AMC, initially consider it in a June 2011 statement.  Accordingly, the Board has jurisdiction to consider it in the first instance here.  See 38 C.F.R. § 20.1304(c).

The issue of apportionment of the Veteran's VA benefits has been raised in several statements from the Veteran's estranged wife received in August and September 2007.  The issue of entitlement to service connection for sleep apnea has been raised in a December 2007 statement from the Veteran.  The issue of entitlement to service connection for bilateral lower limb diabetic neuropathy has been raised by the Veteran's representative in a March 2010 Written Brief Presentation.  None of these issues have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  During the period through September 27, 2010, the evidence does not show that the Veteran's prostatitis manifested significant voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection symptoms.

2.  During the period beginning September 28, 2010, the evidence shows that the Veteran's prostatitis manifested the urinary frequency symptom of a daytime voiding interval between 1 and 2 hours but does not show urinary frequency, voiding dysfunction, obstructed voiding, or urinary tract symptoms of greater severity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for prostatitis for the period through September 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (2010).

2.  The criteria for a disability evaluation of 20 percent, but no higher, for prostatitis for the period beginning September 28, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in April 2004 of the criteria for establishing entitlement to a higher evaluation, the evidence necessary in this regard, and his and VA's respective duties for obtaining evidence.  As indicated above, his claim of entitlement to a compensable disability evaluation was denied in an August 2005 rating decision.  It also was denied in a February 2006 statement of the case (SOC).  Via letter dated in March 2006, the Veteran was informed of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  His claim once again was denied in a September 2007 SSOC.  A letter dated later in September 2007 repeated the information supplied in the April 2004 and March 2006 letters.  Noted above was that his claim was partially granted and partially denied in a June 2011 rating decision and SSOC.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above letters show that VA's duty to notify has been more than satisfied.  The April 2004 letter predated the initial adjudication by the RO/AOJ in August 2005 by well over a year.  All notice elements with the exception of the later-required Dingess/Vazquez-Flores disability rating and effective date elements were fully addressed by this letter.  These two elements, once required, were fully addressed in the March 2006 letter.  Proper VA process in the form of the September and June 2011 SSOCs and June 2011 rating decision followed.  As such, the September 2007 letter went beyond what was required by addressing each notice element again.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection for his prostatitis disability initially was granted.  

VA treatment records from facilities in New York and Florida dated through April 2007 were associated with the claims file prior to the Board's April 2010 remand.  Pursuant to this remand, additional VA treatment records from facilities in Florida dated through March 2011 were associated with the claims file.  Most were obtained by VA, but it appears that some were submitted by the Veteran on his own behalf.  

Private treatment records from all identified physicians with the exception of Dr. C. were associated with the claims file prior to the Board's April 2010 remand.  This remand directed that attempts be made to obtain Dr. C.'s treatment records regarding the Veteran after he authorized their release to VA.  In accordance therewith, the Veteran was requested to complete and return VA Form 21-4142 (Authorization for Release of Information to VA) for Dr. C. or submit his treatment records from Dr. C. on his own behalf.  This form was not returned.  It follows that attempts could not be made to obtain the Veteran's treatment records from Dr. C.  No such records were submitted by the Veteran on his own behalf.  VA's duty to assist with respect to these records therefore has been discharged.

The Veteran repeatedly has indicated that he is in receipt of Social Security disability benefits.  Yet he has not submitted his Social Security Administration (SSA) records and VA has not obtained any such records for him.  Numerous caselaw, in addition to the statute and first regulation cited above, convey that attempts to procure these records must be made if there is a reasonable possibility that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998); Clarkson v. Brown, 4 Vet. App. 565 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  No such attempts are necessary here because the records are not relevant for the following reasons.  

A March 2007 VA treatment record contains the Veteran's statement that his Social Security disability benefits relate to his heart problems.  It follows that any SSA records in existence very likely do not concern his prostatitis.  The Veteran additionally indicated at his June 2005 VA general medical examination that his Social Security disability benefits began in 1998.  The period on appeal extends back only to March 2003, one year prior to receipt of the Veteran's claim in March 2004.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) (each indicating that an exception to the general rule in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) that the effective date for benefits cannot be earlier than the date of receipt of the application therefor exists for awards of increased compensation such that if the evidence demonstrates that an increase in disability occurred within the one year period preceding receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable).  It follows that any SSA records in existence very likely are outside of the timeframe under consideration.

As noted above, a VA general medical examination, which touched briefly on the Veteran's prostate, was performed in June 2005.  A VA genitourinary examination was afforded to the Veteran in September 2010.  The examiner who conducted this latter examination reviewed the claims file and interviewed the Veteran regarding his past and current relevant symptomatology.  After receiving this information, the examiner carried out a thorough physical assessment and necessary diagnostic testing.  The examiner lastly fully documented all of the above actions in detail in an examination report.  Accordingly, the Board finds that the September 2010 examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks a compensable disability evaluations for his prostatitis for the period through September 27, 2010, and a disability evaluation in excess of 10 percent for his prostatitis for the period beginning September 28, 2010.  He contends that this disability was and is more severe than contemplated by the respective assigned ratings.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  When two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against his claim.  Id.

The Veteran's prostatitis is evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Diagnostic Code 7527 pertains to prostate gland injuries, infections, hypertrophy, and postoperative residuals.  It provides that ratings are to be based on voiding dysfunction or urinary tract infection (UTI), whichever is predominant.  

Ratings for voiding dysfunction are based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Regarding urine leakage (continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence), the lowest 20 percent rating is warranted when the wearing of absorbent materials which must be changed less than 2 times per day is required.  A 40 percent evaluation is merited for when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  The highest 60 percent rating is reserved for when the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.  Id.

Regarding frequency (urinary frequency), a 10 percent evaluation requires a daytime voiding interval between 2 and 3 hours or awakening to void 2 times per night.  A 20 percent rating is for a daytime voiding interval between 1 and 2 hours or awakening to void 3 to 4 times per night.  The highest evaluation of 40 percent is warranted for a daytime voiding interval of less than 1 hour or awakening to void 5 or more times per night.  38 C.F.R. § 4.115a.

Regarding obstructed voiding, obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year merits a noncompensable rating.  A 10 percent evaluation requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc, (2) uroflowmetry showing a markedly diminished flow rate (less than 10 cc/second), (3) recurrent urinary tract infections secondary to obstruction, or (4) stricture disease requiring periodic dilation every 2 to 3 months.  The highest 30 percent rating is reserved for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

UTIs requiring long-term drug therapy, 1 to 2 hospitalizations per year, and/or intermittent intensive management are evaluated at 10 percent.  Recurrent symptomatic UTIs requiring drainage/frequent hospitalization (greater than 2 times per year) and/or continuous intensive management results in the highest rating of 30 percent.  38 C.F.R. § 4.115a.

1.  For the Period Through September 27, 2010

At the outset, the Board notes that although the entire claims file has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Evidence dated substantially prior to March 2003 is of record, for example, but no mention of it is made here.  The period on appeal extends back only to one year prior to receipt of the Veteran's March 2004 claim, as noted above.

VA and private treatment records document that the Veteran has had benign prostatic hypertrophy (BPH) throughout the period on appeal.

VA treatment records reveal the following.  In February 2003, it was noted that the Veteran had been prescribed finasteride.  He denied nocturia, hesitancy, frequency, urgency, dribbling, and incontinence at that time.  However, he reported burning upon urination.  He was found to have a UTI and started on a course of levofloxacin for, which was completed the following month.  By May, the UTI was noted to have resolved.  The Veteran denied nocturia, hesitancy, frequency, dribbling, incontinence, burning upon urination, and genital pain/discomfort in July 2003 and July 2004.  However, he complained of dysuria lasting 1 week in July 2004.  Another UTI was found and another course of levofloxacin was prescribed.  His dysuria and UTI were noted to have resolved later that month.  It was noted in August and September 2004 that the Veteran's lower urinary tract symptoms (LUTS) had improved with finasteride.  The Veteran denied nocturia, hesitancy, frequency, dribbling, incontinence, burning upon urination, and genital pain/discomfort in October 2004.  That he was doing well on medication for LUTS was noted in February 2005.  In March 2005, he denied dysuria, incontinence, and burning on urination.  He did report "nocturia x 1," however.  A UTI was found, for which a course of ampicillin was started.

At the June 2005 VA general medical examination, the Veteran stated that he continued to take finasteride daily for his prostate.  He denied bladder dysfunction.

An August 2005 private treatment record referencing Dr. R.J. contain diagnoses of UTI not otherwise specified (NOS) as well as urinary incontinence NOS.

Dr. M.S. indicated treating the Veteran for his genitourinary symptoms, to include UTIs, in an August 2005 letter to Dr. R.J.  Dr. M.S. additionally indicated prescribing Flomax and Levaquin.

February 2006 private treatment records from Dr. M.S. reflect that the Veteran had a history of frequency, urgency, poor stream, nocturia "4-6x," hesitancy, and UTI.  These records also reflect that green light laser treatment was performed on his prostate due to a prostate obstruction.

VA treatment records beginning in February 2007 include mention of BPH without urinary obstruction.

A March 2007 VA treatment record shows that the Veteran denied nocturia, frequency, urgency, dysuria, and problems with bladder emptying and control.  However, urinary obstruction was listed under past medical history in an April 2007 VA treatment record.

In an October 2007 statement, the Veteran indicated that he has some dribbling as well as testicular pain after he urinates.

VA treatment records dated thereafter reveal the following.  The Veteran denied bladder problems in March and October 2009.  Reference to LUTS and obstructive voiding symptoms was made in July 2010.  It was noted that the Veteran had done fairly well without the need for medical treatment following his February 2006 green light laser treatment.  It also was noted, however, that his LUTS returned during the previous 6 months and that he had experienced irritative voiding symptoms during this time.  Episodes of urge incontinence occurring almost on a daily basis specifically were mentioned.  Use of pads was denied.  Computerized tomography (CT) scanning performed in August 2010 showed a mass coming off the mid lower trigone of the bladder and the upper surface of the prostate which most likely represents a neoplastic lesion originating from the bladder wall or the upper prostate.  A transrectal ultrasound-guided prostate needle biopsy also was performed in August 2010.  Further, a filling defect of the bladder was noted that month.  In mid September 2010, flexible cystourethroscopy showed a bulbar urethral stricture, bilateral lobar hypertrophy, and a markedly enlarged prostate with some associated edema.  High grade prostatic intraepithelial neoplasia was diagnosed upon receipt of the biopsy results.

Based on the above, the Board finds that a compensable evaluation for prostatitis for the period through September 27, 2010, is not warranted based on consideration of urine leakage.  The evidence of incontinence is minimal.  A diagnosis of urinary incontinence NOS dated from August 2005 is of record.  Also of record is the Veteran's July 2010 report of almost daily episodes of urge incontinence.  However, the Veteran specifically denied incontinence on numerous occasions.  He also generally denied bladder control issues on one occasion and denied general bladder dysfunction or problems, which would include incontinence, on a few occasions.  Further, there is no evidence that the Veteran had to wear absorbent materials which must be changed.  The only information in this regard is his specific denial of using pads in July 2010.  Even the lowest urine leakage rating of 20 percent is not merited for these reasons.

The Board also finds that a compensable evaluation for prostatitis for the period through September 27, 2010, is not warranted based on urinary frequency.  Absent from the record is any information regarding the Veteran's daytime voiding interval.  A history of frequency was noted in February 2006, but denied specifically by the Veteran on all other occasions.  As noted above, the Veteran also denied general bladder dysfunction or problems, which would include frequency, on a few occasions.  The weight of the evidence does not show nocturia of the severity for even the lowest 10 percent rating (2 times per night).  A history of nocturia "4-6x" was noted in February 2006.  However, the only other positive reference was to "nocturia x 1" in March 2005.  The Veteran denied nocturia on numerous occasions as well as denied general bladder dysfunction or problems, which would include nocturia, on a few occasions.

Further, the Board finds that a compensable evaluation for prostatitis for the period through September 27, 2010, is not warranted based on consideration of obstructive voiding.  There is no evidence of such voiding or symptoms thereof for several years.  The Veteran specifically denied hesitancy as well as dribbling repeatedly.  He also denied bladder dysfunction, which would include hesitancy, dribbling, slow or weak stream, and decreased force of stream, generally once early during the period on appeal.  Beginning in February 2006, obstructive voiding and such associated symptoms were found.  Hesitancy and poor stream were mentioned at that time, and the Veteran additionally complained of dribbling in October 2007.  References to obstructive voiding symptoms and irritative voiding symptoms occurring over the past 6 months were made in July 2010.  Yet at no time was it determined that the Veteran met any of the enumerated criteria for even the lowest 10 percent rating.  No evidence concerning the amount of post void residuals or peak flow rate as determined by uroflowmetry are of record.  A February 2006 notation that the Veteran has a history of UTIs as well as 4 specific UTIs in February 2003, July 2004, March 2005, and August 2005 are of record.  It is debatable whether this is a sufficient quantity to be characterized as recurrent.  Answering this question is unnecessary here, however.  As each of the 4 UTIs predates the evidence of obstructive voiding, it follows that they are not secondary to such an obstruction.  Finally, stricture disease was not referenced at all.  Neither was any dilatation.

The Board finally finds that a compensable evaluation for prostatitis for the period through September 27, 2010, is not warranted based on consideration of UTI.  There is no indication that the Veteran required any hospitalization.  There additionally is no indication of any intensive management.  With respect to drug therapy, the Veteran was prescribed levofloxacin for UTIs in February 2003 and July 2004.  However, these prescriptions were only for courses of the drug rather than long-term.  The same can be said of the ampicillin prescribed for the Veteran's March 2005 UTI.  The only other drugs mentioned are Flomax and Levaquin prescriptions in August 2005, when another UTI/UTI NOS was found.  Flomax is the trademark for a preparation of tamsulosin hydrochloride.  See Dorland's Illustrated Medical Dictionary 726 (31st ed. 2007).  Tamsulosin hydrochloride is used to improve urine flow rate rather than to treat infection.  Id. at 1894.  As such, the Veteran's Flomax prescription is irrelevant to a discussion of his UTIs.  Levaquin is the trademark for a preparation of levofloxacin.  Id. at 1045.  As shown by its prescription for two of the Veteran's three UTIs, levofloxacin is used in the treatment of infection.  Id. at 1046.  The Veteran's Levaquin prescription therefore is relevant to a discussion of his UTIs.  However, there is no indication as to how long he took it.  Most plausible is that, consistent with his previous history, he took it for a short rather than a long duration.  It indeed was noted that the Veteran did not need medical treatment for awhile following his February 2006 green light laser treatment.  Even the lowest UTI rating of 10 percent accordingly is not merited.

For each of the above reasons, the preponderance of the evidence is against the Veteran's entitlement to a compensable disability evaluation for prostatitis for the entire period through September 27, 2010.  The benefit of the doubt rule therefore is inapplicable, and staged ratings within this period are inappropriate.

2.  For the Period Beginning September 28, 2010

The Veteran complained of urinary symptoms including urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dribbling, and straining to urinate at the VA genitourinary examination afforded to him on September 28, 2010.  He reported a daytime voiding interval of 1 to 2 hours and voiding 2 times per night.  He additionally reported urinary leakage in the form of urge incontinence 2 to 3 times per month if he cannot make it to a restroom quickly enough and that he currently was taking only saw palmetto.  The Veteran denied dysuria, a history of recurrent UTIs, and urinary retention/a history of obstructed voiding.  The examiner noted upon review of the claims file, to include up-to-date VA treatment records, that there was no documentation of current treatment for prostatitis.  The examiner finally opined that it was unclear whether the Veteran's "prostatitis is actively causing his current symptoms and/or his test abnormalities."

More recent VA treatment records reflect the following.  The Veteran was informed that a repeat prostate needle biopsy would be needed within less than 1 year.  Repeat flexible cystoscopy showed a bulbar urethral stricture as well as trilobar hypertrophy in March 2011.

Before undertaking analysis, the Board notes that it is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  The examiner who conducted the September 2010 VA genitourinary examination raised the possibility that the Veteran's current symptoms are not attributable to his service-connected prostatitis by noting the lack of clarity concerning causation.  No conclusions in this regard thereafter were made, however.  As such, the Board shall consider all symptomatology to be attributable to prostatitis.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

The Board finds given the above that a 20 percent evaluation is warranted for prostatitis for the period beginning September 28, 2010, based on urinary frequency.  Specifically, a showing that the Veteran has a daytime voiding interval between 1 and 2 hours has been made.  He reported this to be the case upon examination.

An evaluation in excess of 20 percent is not warranted for prostatitis for the period beginning September 28, 2010, on any basis, however.  With respect to urinary frequency, neither of the criteria for the highest 40 percent rating has been met.  There is no evidence of a daytime voiding interval of less than 1 hour.  As noted above, the Veteran rather reported a daytime voiding interval between 1 and 2 hours.  There further is no evidence of awakening to void 5 or more times per night.  The Veteran indeed reported voiding only 2 times per night upon examination.  With respect to urine leakage, the criteria for even a 40 percent rating have not been satisfied.  Absent from the record is any indication that the Veteran is required to wear absorbent materials which must be changed 2 to 4 times per day.  With respect to obstructed voiding, the criteria for the highest 30 percent evaluation are not met.  The Veteran specifically denied urinary retention/a history of obstructed voiding.  Catheterization, whether intermittent or continuous, due to urinary retention or any other reason indeed is not mentioned at all.  With respect to UTI, the criteria for the highest rating of 30 percent are not met.  There is no evidence of any infection let alone recurrent symptomatic infection.  The Veteran specifically denied a history of such recurrent UTIs.  Additionally, there is no evidence of drainage, any let alone frequent hospitalization, or any let alone continuous intensive management due to infection.

For each of the above reasons, the preponderance of the evidence supports the Veteran's entitlement to a 20 percent disability evaluation at the most for prostatitis for the period beginning September 28, 2010.  The benefit of the doubt rule therefore is inapplicable.  These findings apply to the entire period, rendering staged ratings within it inappropriate.

B.  Extraschedular Consideration

The above determinations continuing the Veteran's noncompensable disability evaluation for prostatitis for the period through September 27, 2010, and granting a 20 percent disability evaluation for prostatitis for the period beginning September 28, 2010, are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability during either period on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating for prostatitis for either period on appeal.  There further has been no showing from the record that the Veteran's prostatitis disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above during either period.  His symptoms, which together show his level of disability, were and are addressed by these criteria.  Evaluations were based on them and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disability for the period through September 27, 2010, and for the period beginning September 28, 2010.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional prostatitis disability picture during either period on appeal.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization at any point during either period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for either period on appeal.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability evaluation for prostatitis for the period through September 27, 2010, is denied.

A 20 percent disability evaluation for prostatitis for the period beginning September 28, 2010, is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


